DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-11 and 13-21 of the claim set received 4/29/2022 are pending.  Claim 12 has been canceled, claim 21 is new, and claim 20 is currently withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Bryan Hancock on 6/10/2022.
The application has been amended as follows: 

Claim Amendment
Claim 1. A system for bleeding air from a core flow path of a gas turbine engine, comprising: 
a bleed valve having a bleed valve inlet configured to receive a bleed air from a first access point to the core flow path and a bleed valve outlet; 
a conduit connected to the bleed valve and configured to convey a pressurized air from a pressurized air source to the bleed valve; and 
an air motor having a first air motor inlet configured to receive the bleed air from the bleed valve outlet and a first air motor outlet configured to exhaust the bleed air, the air motor configured to pump the bleed air from the core flow path of the gas turbine engine;
wherein the air motor is driven by the pressurized air.

Claim 15.  The system of claim 1, wherein the air motor is driven by 

Claim 16. A gas turbine engine, comprising: 
a compressor section, a combustor section and a turbine section configured to provide for a core flow path extending through the gas turbine engine; 
a bleed valve having a bleed valve inlet configured to receive a bleed air from a first access point to the core flow path and a bleed valve outlet; 
a conduit connected to the bleed valve and configured to convey a pressurized air from a pressurized air source to the bleed valve; and 
an air motor having a first air motor inlet configured to receive the bleed air from the bleed valve outlet and a first air motor outlet configured to exhaust the bleed air, the air motor configured to pump the bleed air from the core flow path of the gas turbine engine;
wherein the air motor is driven by the pressurized air.

Claim 20.  Canceled.
Allowable Subject Matter
Claims 1-11, 13-19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Feulner (US 2017/0241340) is considered the closest prior art for the amended claims.  Regarding Claim 1, Feulner discloses in Fig. 2, a bleed valve 14 having a bleed valve inlet (receiving air from 92) configured to receive a bleed air from a first access point 92 to the core flow path and a bleed valve outlet (connected to 100); a conduit 112 connected to the bleed valve 114 and configured to convey a pressurized air from a pressurized air source 44 to the bleed valve 114; and an air motor 62 having a first air motor inlet 100 configured to receive the bleed air from the bleed valve outlet and a first air motor outlet 102 configured to exhaust the bleed air, the air motor configured to pump the bleed air (of access point 92) from the core flow path of the gas turbine (see configuration of Fig. 6).  However, Feulner does not disclose wherein the air motor is driven by the pressurized air (of conduit 112).  No good reason can be found to modify Feulner to so that the air motor is driven by the lowest pressure source of air, i.e. the pressurized air of conduit 112.
Independent claim 16 is allowable by the same reasoning.
Claims 2-11, 13-15, 17-19, and 21 are allowable at least by basis on one of the claims discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	/GERALD L SUNG/                                                       Primary Examiner, Art Unit 3741                                                                                                                                                 Examiner, Art Unit 3741